DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/11/21.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 4/11/21, with respect to the rejection of claims under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 9-16 has been withdrawn. 
Applicant’s arguments, see pages 9-12, with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues that the measuring is positively recited to be performed by a measuring facility.  However, any measurement is inherently measured by something.  The recitation of a vague measuring facility does not relate to a particular sensor and is as generic as “sensor”.  Therefore, the measurements are conventional measurements gathered using a conventional sensor.   The measurement signals are then analyzed by a computing facility.  Applicant argues that it is clear that the claims cannot be performed in the human mind or with the aid of pen and paper.   However, finding the frequency spectrum of a signal is well-understood, routine, and conventional (US5978750, US20030016843, US5208766).  Using a computer to determine the frequency spectrum is merely using a computer as a tool to gather data (obtain the frequency spectrum of the signal) in order to compare and analyze the frequency spectrum of a generic sensor signal.  Applicant states that the claims set forth specific signals that are generated and processed in a specific manner in order to attain a specific result.  However, obtaining the frequency spectrum of a generic “measurement signal” is not specific and merely takes a time-domain signal and converts it to frequency domain.  The particular conclusions drawn from the results of the frequency spectrum collection, comparison, and analysis is a mental process (observation, evaluation, judgment, opinion). 

Claim Rejections - 35 USC § 101
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 9 is to a method for checking a quality of a workpiece, and Claim 14 is to a computing facility configured to carry out steps.  Therefore, the invention falls under one of the four statutory categories of invention: claim 9 is a method, claim 14 is an apparatus.
	Claim 9 is directed to the abstract idea of comparing frequency spectrums and determining whether a frequency spectrum meets criteria.  Claim 14 is directed to the abstract idea of comparing frequency spectrums and determining whether a frequency spectrum meets criteria.  The claimed limitations, as drafted, are a simple process that, under broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data by carrying out basic comparison and basic mathematical concepts including determining a difference between signals and forming conclusions about the signal data by assessing that the workpiece is of insufficient quality by comparing data, and that the workpiece is of sufficient quality by comparing data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom by checking, determining, and assessing, either mentally or using a pen and paper.  The mere nominal recitation (in claim 9 and 14 ) that the various steps are being executed by a processor (computing facility) (MPEP 2106.I.  ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer")) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.
  The claims do not recite additional elements which integrate the judicial exception into practical application.  The test subject is a general “workpiece” and the steps amount to data collection by measuring with a measuring facility along a workpiece… and generating from the measurement values a measurement signal.  The invention is not tied to any particular sensor or sensing means.  The measuring is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of a workpiece), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Determining frequency spectrum of a signal is mere data gathering and is well-understood, routine, and conventional (US5978750, US20030016843, US5208766).   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer/computing facility.  Further, applicant’s specification does not provide any indication that the obtaining steps and the performing steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.  
Dependent claims 10-13 and 15-18 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.
Claim 10: The method of claim 9, further comprising classifying a workpiece as insufficient when the frequency spectrum of the difference signal has the at least one predetermined oscillation which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 11: The method of claim 9, further comprising determining with the computing facility the frequency spectrum of the difference signal for the plurality of frequency ranges by using a wavelet transform.  This is merely specifying the details of how the measurement data is processed for comparison. (wavelet transformation is math).  
	Claim 12: The method of claim 9, further comprising defining a noise range in the frequency spectrum of the difference signal, and assessing the quality of the workpiece without taking into consideration the noise range. This is merely specifying the details of how the measurement data is processed and is extra-solution activity by removing values which are known to be inconsequential (a mental step…defining and accessing)
   	Claim 13: The method of claim 9, wherein the measurement values describe an extent of the workpiece in a vertical direction of the workpiece for positions along a longitudinal direction of the workpiece.  This is merely details of the data gathering and amounts to pre-solution activity. 
	Claim 15: An inspection system for checking a quality of a workpiece, said inspection system comprising a computing facility and a measuring facility as claimed in claim 14.  Translating the abstract idea of claim 14 into a field of use (computing facility/computer) does not amount to significantly more.  The computing facility amounts to a generic computer used as a tool to perform the mental process and does not amount to significantly more.
	Claim 16: A computer program product embodied on a non-transitory computer- readable medium and comprising commands which, when loaded into a memory of a computing facility and executed by a processor of the computing facility, cause the computing facility to carry out the method of claim 9. Translating the abstract method of claim 9 into a NTCRSM and does not amount to significantly more and does not amount to a practical application. 
	Claim 17: The computing facility and measuring facility of the inspection system of claim 14, wherein the computing facility is configured to classify the quality of the workpiece as insufficient when the frequency spectrum of the difference signal has the at least one predetermined oscillation.  This further limits the abstract idea by using the compared data and making an evaluation (mental process) based on the observed results of the compared data and does not amount to significantly more. 
	Claim 18: The inspection system of claim 16, wherein the computing facility is configured to classify the quality of the workpiece as insufficient when the frequency spectrum of the difference signal has the at least one predetermined oscillation. This further limits the abstract idea by using the compared data and making an evaluation (mental process) based on the observed results of the compared data and does not amount to significantly more. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        4/18/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861